Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 14, line 28, “DC-DC converter 21” should be “DC-DC converter 23”. 
Page 18, line 17, “DC-DC converters 14, 18, 23, 25” should be “DC-DC converters 14, 18, 23, 26”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Meng et al. U.S. PGPub 2016/0159250 A1 (hereinafter Meng).
Regarding Claim 1, Meng teaches a charging device for electrically charging and discharging a traction battery in an electric vehicle (Meng, Fig. 5, Element 314, “Electric Vehicle”; Para. [0043], Lines 1-23, “each bidirectional DC-DC charging-discharging equipment 2112 is connected to the battery of the electric vehicle 314”), comprising a first DC-DC converter (Meng, Fig. 5, Element 3118, “Bidirectional DC-DC”; Para. [0043], Lines 16-19. 
Regarding Claim 6, The teaching of the Meng reference discloses the claimed invention as stated above in claim 1.  Furthermore, Meng teaches wherein the charging device has an additional DC-DC converter (Meng, Fig. 5, Element 3117, “DC-DC”; Para. [0043], Line 13), and the additional DC-DC converter can be coupled with an additional DC power source (Meng, Fig. 5, Element 317, “Solar photovoltaic cell”; Para. [0043], Line 6) and is coupled with the connection node (Meng, Fig. 5, Element 311b, “DC Bus”; Para. [0043], Lines 1-24. Meng’s “DC Bus” is equivalent to the claimed “connection node”.). 
Regarding Claim 7, The teaching of the Meng reference discloses the claimed invention as stated above in claim 1.  Furthermore, Meng teaches wherein the rectifier is a bidirectional rectifier (Meng, Fig. 2, Element 18, “Bidirectional AC-DC converter”; Para. [0047], Lines 8-21, “surplus electric energy returns back to the AC grid via the bidirectional AC-DC converter, herein it is called as inverter” and  “working as a rectifier, transforms AC energy into DC energy and supplies power to the DC bus” is understood as being the same as the claimed “bidirectional rectifier”).
Regarding Claim 8, Meng teaches a charging system for electrically charging and discharging a traction battery in an electric vehicle (Meng, Abstract), comprising a DC power source (Meng, Fig. 5, Element 3110, “Energy storage device”; Para. [0043], Line 5, “energy storage device”, and illustrated in Fig. 5.), and a charging device for electrically charging and discharging a traction battery in an electric vehicle (Meng, Fig. 5, Element 314, “Electric Vehicle”; Para. [0043], Lines 1-23, “each bidirectional DC-DC charging-discharging equipment 2112 is connected to the battery of the electric vehicle 314”), comprising a first DC-DC 
Regarding Claim 9, The teaching of the Meng reference discloses the claimed invention as stated above in claim 8.  Furthermore, Meng teaches wherein the charging system has an additional DC power source (Meng, Fig. 5, Element 317, “Solar photovoltaic cell”; Para. [0043], Line 6), the charging device has an additional DC-DC converter (Meng, Fig. 5, Element 3117, “DC-DC”; Para. [0043], Line 13), and the additional DC-DC converter is coupled with the additional DC power source and is coupled with the connection node (Meng, Fig. 5, Element 311b, “DC Bus”; Para. [0043], Lines 1-24. Meng’s “DC Bus” is equivalent to the claimed “connection node”.). 
Regarding Claim 10, The teaching of the Meng reference discloses the claimed invention as stated above in claim 8.  Furthermore, Meng teaches wherein at least one of the DC power sources has a photovoltaic system (Meng, Fig. 5, Element 317) and/or a wind turbine .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. U.S. PGPub 2016/0159250 A1 (hereinafter Meng) in view of King U.S. Patent 9,559,521 B1 (hereinafter King).
Regarding Claim 2, The teaching of the Meng reference discloses the claimed invention as stated above in claim 1.  Furthermore, Meng teaches the charging device (Meng, Fig. 5, Element 314, “Electric Vehicle”; Para. [0043], Lines 1-23, “each bidirectional DC-DC charging-discharging equipment 2112 is connected to the battery of the electric vehicle 314”), but does not teach the details of the switching of the invention.

It would have been obvious to a person having ordinary skill in the art to understand that although Meng is silent as to the switching involved in the control of the various converters, Meng would inherently incorporate some type of conventional switching circuitry commonly understood in the art.  The switching circuitry taught by King, for controlling the flow of power from various sources to various loads, sometimes bidirectional flow due to the energy storage devices accepting power from other sources and providing power when needed, teaches one of the many conventional charging methods utilized in the art for distributing energy from the grid or renewable sources to store energy and/or charging the battery of vehicle(s).  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by King, to control the flow of energy and thus the charge/discharge of the vehicle battery within the renewable energy-based hybrid bi-directionally interactive DC traction power supply system of Meng. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. U.S. PGPub 2016/0159250 A1 (hereinafter Meng) in view of Fuchs et al. U.S. PGPub 2018/0138730 A1 (hereinafter Fuchs).
Regarding Claim 3, The teaching of the Meng reference discloses the claimed invention as stated above in claim 1.  Furthermore, Meng teaches the charging device (Meng, Fig. 5, Element 314, “Electric Vehicle”; Para. [0043], Lines 1-23, “each bidirectional DC-DC charging-discharging equipment 2112 is connected to the battery of the electric vehicle 314”), but does not teach the details of the switching of the invention.
Fuchs, however, teaches wherein the charging device (Fuchs, Fig. 5; Para. [0002], “charger”) has a second switch (Fuchs, Fig. 5, Element 8; Para. [0032], Lines 11-16 “bypass switch”), and the second switch is connected in parallel to the second DC-DC converter (Fuchs, Fig. 5, Element 6; Para. [0036], Lines 1-10. Where “bypass switch 8” is referred here as a “jumper”). 
It would have been obvious to a person having ordinary skill in the art to understand that although Meng is silent as to the switching involved in the control of the various converters, Meng would inherently incorporate some type of conventional switching circuitry commonly understood in the art.  The switching circuitry taught by Fuchs, for bypassing the isolation DC/DC converter when the voltage is determined to be adequate without increasing or decreasing the voltage via a buck/boost converter, teaches one of the many conventional charging methods utilized in the art for increasing the efficiency of the charging process as described in Fuchs Para. [0032].  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Fuchs, to bypass the electronics of the converter when it is not needed to increase the efficiency of the power transfer within the renewable energy-based hybrid bi-directionally interactive DC traction power supply system of Meng.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. U.S. PGPub 2016/0159250 A1 (hereinafter Meng) in view of Muller et al U.S. PGPub 2012/0319495 A1 (hereinafter Muller).
Regarding Claim 4, The teaching of the Meng reference discloses the claimed invention as stated above in claim 1.  Furthermore, Meng teaches the charging device (Meng, Fig. 5, Element 314, “Electric Vehicle”; Para. [0043], Lines 1-23, “each bidirectional DC-DC charging-discharging equipment 2112 is connected to the battery of the electric vehicle 314”), but does not teach a DC-DC converter with galvanic separation.
Muller, however, teaches a DC-DC converter with galvanic separation (Muller, Fig. 1, Element 9; Para. [0027], Lines 17-19), and the DC-DC converter with galvanic isolation is connected between the second DC-DC converter (Muller, Fig. 1, Element 5; Para. [0027], Lines 1-10) and the connection node or between the rectifier and the second DC-DC converter (Muller, Fig. 1, Element 10; Para. [0027], Lines 1-24, “DC voltage link”). 
It would have been obvious to a person having ordinary skill in the art to understand that although Meng is silent as to the switching involved in the control of the various converters and galvanic isolation, Meng would inherently incorporate some type of conventional galvanic isolation commonly understood in the art.  The galvanic isolation taught by Muller, for isolating the DC power source from the AC grid as explained in Muller Para. [0003], teaches one of the many conventional galvanic isolation methods utilized in the art for isolating the DC power source from the AC grid.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Muller, to isolate the DC power source from the AC grid within the renewable energy-based hybrid bi-directionally interactive DC traction power supply system of Meng.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 5: Though the prior art discloses a charging device for electrically charging and discharging a traction battery in an electric vehicle with multiple DC-DC converters, a rectifier, a DC power source and a DC-DC converter with galvanic separation, it fails to teach or suggest the aforementioned limitations of claim 5, and further including the combination of:
wherein the charging device has a third switch, and the third switch is connected in parallel to the DC-DC converter with galvanic isolation or in parallel to the DC-DC converter with galvanic isolation and the second DC-DC converter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan et al. U.S. PGPub 2015/0061606 teaches methods and systems for electrical generation using an isolated DC-DC converter.
Inoue et al. U.S. PGPub 2006/0006850 teaches a direct current power supply with a bypass of the DC-DC converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859